Citation Nr: 0602409	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-13 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE


Entitlement to service connection for a lung disability, 
including lymphoma, based on asbestos exposure.

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to June 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the RO 
that denied service connection for a lung disability, 
including lymphoma, based on asbestos exposure.  In October 
2005 the veteran appeared and gave testimony at a hearing 
before the undersigned via videoconference from the RO.  A 
transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During his October 2005 videoconference hearing, the veteran 
indicated that he would soon receive a medical evaluation of 
his non-Hodgkin's lymphoma to determine its possible 
etiology.  The veteran did not specify whether this was to be 
a VA evaluation or one conducted by a private physician.  No 
record of this medical evaluation of his lymphoma is 
currently of record.  

VA is required to seek relevant and adequately identified 
private clinical records. 38 U.S.C.A. § 5103A(b) (West 2002).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). VA is required to obtain these records. See 38 
U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(b-c) 
(2003).

In view of the foregoing, this case is REMANDED for the 
following action:

1.	The RO should contact the veteran and 
request the name and address of the VA 
or non-VA medical facility and 
physician who conducted the evaluation 
for the veteran's lymphoma following 
his October 2005 hearing and then take 
appropriate action to obtain all 
clinical records and/or medical 
examination reports reflecting this 
evaluation.  All documentation 
obtained should be associated with the 
claims folder.  

2.	Then, the RO should review the 
veteran's claim. If the benefit sought 
is not allowed, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


